Citation Nr: 1732838	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-18 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of psittacosis, to include pneumonia.

2.  Entitlement to a rating in excess of 50 percent for left shoulder supraspinatus rotator cuff tendinitis with subacromial bursitis.  

3.  Entitlement to a rating in excess of 20 percent for residuals of right foot injury with degenerative changes at the first metatarsal phalangeal joint and history of fracture, fifth metatarsal.


REPRESENTATION

Veteran represented by:	Scott E. Schermerhorn, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1979 to August 1989.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In June 2015, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is of record.   

In December 2015, the Board remanded the Veteran's claims to obtain additional documents and conduct VA examinations.  

The issue of entitlement to service connection for residuals of psittacosis, to include pneumonia, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.

FINDINGS OF FACT

1.  By correspondence dated April 2017 and prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wanted to withdraw his appeal as to entitlement to a rating in excess of 50 percent for left shoulder supraspinatus rotator cuff tendinitis with subacromial bursitis.

2.  From August 13, 2010, the Veteran's residuals of right foot injury with degenerative changes at the first metatarsal phalangeal joint and history of fracture, fifth metatarsal, is consistent with a moderately severe injury, but not a severe injury.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to a rating in excess of 50 percent for left shoulder supraspinatus rotator cuff tendinitis with subacromial bursitis have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  From August 13, 2010, the criteria for a disability rating in excess of 20 percent for residuals of right foot injury with degenerative changes at the first metatarsal phalangeal joint and history of fracture, fifth metatarsal, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5284-5010 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

By correspondence dated April 2017, the Veteran stated that he was satisfied with the entitlement to a rating of 50 percent for his left shoulder supraspinatus rotator cuff tendinitis with subacromial bursitis.  In light of this, the Board finds that VA has received a written statement in which the Veteran clearly articulates an intent to withdraw this claim from appellate status.  This statement was received by VA prior to the issuance of a final decision as to these issues.  There remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction and this claim is dismissed.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is rated at 0 percent for residuals of a right foot injury from August 7, 1989, the date he left service.  The Veteran filed a claim for increased rating on August 13, 2010.  In February 2011, the RO granted an increased rating at 20 percent from that date under Diagnostic Code 5284-5010, and the Veteran is appealing that decision.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to when the claim was filed.  38 C.F.R. § 3.400(o).  See A.B. v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating).

Under Diagnostic Code 5010, arthritis due to trauma is rated as degenerative arthritis, pursuant to Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, a 10 percent rating is appropriate with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Id.  A 20 percent rating is appropriate with x-ray evidence of involvement of two or more major joint groups or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  These ratings will not be combined with ratings based on limitation of motion and will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id.

Under Diagnostic Code 5284, a 10 percent rating is appropriate for moderate symptomatology.  38 C.F.R. § 4.71a.  A 20 percent rating is appropriate for moderately severe symptomatology.  Id.  A 30 percent rating is appropriate for severe symptomatology.  Id.  A 40 percent rating is appropriate for actual loss of use of the foot.  Id.

There are two VA examinations dated December 2010.  The first reveals normal bone mineral density, scattered mild degenerative changes, and normal soft tissues.  The second indicates symptoms of pain, swelling, stiffness, and fatigability, with evidence of painful motion, swelling, tenderness, and slight antalgic gait of the right foot.  The Veteran was described as able to stand for 15-30 minutes, able to walk more than 1/4 mile but less than 1 mile, and not requiring assistive aids or devices.  According to the examiner, the Veteran's condition prevented exercise and sports, had a moderate effect on traveling and driving, had a mild effect on chores and shopping, and had no effect on recreation, feeding, bathing, dressing, toileting, and grooming.  Given the generally normal physiology with only slight antalgic gait, the ability to stand and walk, and at worst moderate impairment of most daily activities, the evidence from these examinations weighs in favor of a moderately severe foot injury and weighs against a severe foot injury.  

An August 2013 VA foot examination indicated "pain in the right lateral foot."  The examiner also noted swelling, but stated that the swelling was "bilateral and not related to [the Veteran's] foot arthritis."  The Veteran did not use assistive devices, and his foot condition was not reported to impact his ability to work.  The examiner characterized the Veteran's foot disorder as "moderately severe," not "severe."  Taken together, the Veteran's condition causes pain but does not impact his ability to work or require him to use assistive devices.  This evidence weighs in favor of a moderately severe foot injury, as specifically indicated by the examiner, and weighs against a severe foot injury.  

A May 2016 VA foot examination indicated that the Veteran was in "no apparent distress," that he could "continue with his everyday living activities independently," that he had no functional loss or functional impairment of the right foot, and that he did not need or use assistive devices.  There was no stiffness, swelling, heat, redness, fatigability, or lack of endurance of the right foot.  Range of motion was normal.  The most severe symptom reported was the presence of pain after standing for more than 20 minutes or walking 1-2 blocks.  Since the Veteran maintains a normal range of motion and the ability to ambulate independently, albeit limitedly and with pain, the evidence contained in the May 2016 VA examination weighs in favor of a moderately severe foot injury and weighs against a severe foot injury.  

The VA examinations appear to be the only VA medical records in which the Veteran complains of right foot pain.  In a June 2013 VA primary care note, the Veteran reported a "burning sensation in the feet with walking," but noted that his chief complaint was "chronic neck and back pain interfere[nce] with my life."  Beyond that statement and the VA examinations, the Board has found no other references to foot pain in the Veteran's VA medical records.  But in records dated between May 2010 and May 2016, the Board has found numerous specific references to chronic back pain, chronic neck pain, and chronic shoulder pain.  The lack of specific complaints of foot pain relative to the consistent complaints of chronic pain in other areas also weighs against a characterization of the Veteran's foot condition as "severe."  

Also consistent with moderately severe symptomatology are VA podiatry notes dated March 2010, May 2010, August 2010, June 2013, and October 2013.  All of these notes list "painful elongated fungal nails" as the Veteran's "Chief Complaint."  None of these notes specifically reference right foot pain, limitation of right foot motion, or functional loss for the Veteran's right foot.  Rather, over the course of three years, the Veteran's chief complaint as recorded by VA podiatrists was painful toenails.  A chief complaint of this nature also weighs against a "severe" categorization for the Veteran's right foot disorder.  

Evidence regarding the Veteran's mobility and foot physiology also weighs against a disability classification of "severe."  A January 2014 VA medical note characterized the Veteran's foot as "Low Risk" with "no deformity.  Similarly, a VA "Foot at Risk" assessment dated February 2017 also described the Veteran's right foot as "Low Risk."  VA medical notes dated February 2015 and March 2016 indicated that "[v]isual foot exam is normal bilaterally."  A March 2016 VA bone imaging note indicated "[m]ild probable focal degenerative uptake dorsum right foot."  A July 2016 VA medical note revealed that the Veteran's extremity strength was normal.  A July 2016 VA nursing skin assessment note indicated that there was no limitation on the Veteran's mobility.  In these records, the Veteran's right foot physiology is at worst characterized as mild, but generally characterized as normal, with normal strength and mobility.  This evidence weighs in favor of a moderately severe foot injury and weighs against a severe foot injury.  

The Board finds that the weight of the evidence is against a 30 percent disability rating for "severe" foot disorder symptomatology.  In reaching this conclusion, the Board has considered the Veteran's testimony at the June 2015 VA hearing, in which the Veteran testified about right foot pain, that his foot regularly goes out, and that his foot cannot turn all the way in.  The Veteran is competent to testify regarding these symptoms, because they are within the knowledge and personal observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, by themselves, these statements are not sufficient to justify a 30 percent rating, when so much of the medical evidence of record weighs against a "severe" classification for the Veteran's foot disorder.  

The Board also notes that at the June 2015 VA hearing, the Veteran stated that "sometimes" his foot starts to hurt when walking, and indicated that the foot pain is not every day, but the result of certain activities that the Veteran does.  This hearing evidence weighs against a finding that the Veteran's right foot symptoms are not chronic.  Also, a September 2015 VA consultation report quotes the Veteran as stating that "he is very active [and] spent 10 hours walking around the Bloomsburg fair 2 days ago."  That report did not specifically reference foot pain, which is consistent with the overwhelming majority of VA records that indicate chronic pain in other areas, but not the right foot.  This evidence also weighs against a "severe" characterization for the Veteran's foot disorder.  In viewing the record as a whole, the Veteran's right foot disorder is best characterized as "moderately severe," not "severe," and is consistent with the 20 percent rating that he is currently assigned.  

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Such inquiry is not to be limited to muscles or nerves.  Limitation-of-motion determinations are, if feasible, to be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca, 8 Vet. App. at 207.  

By itself, pain throughout a joint's range of motion does not constitute functional loss, but if there is additional pain, the examiner must address any additional loss of motion due to the DeLuca factors.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The August 2013 VA examination indicated that there were no flare-ups for the Veteran's right foot disorder and that the only functional limits were the ability to stand for only 15-30 minutes and walk for only 1/4 mile to 1 mile.  There was also painful motion.  The Board notes that the functional limits described in this examination have already been compensated for in rating the Veteran's foot condition as "moderately severe," and to rate the Veteran for the same symptoms a second time under DeLuca would amount to the prohibited practice of pyramiding.  See 38 C.F.R. § 4.14.  The remaining evidence of lack of flare-ups and painful motion does not support an additional increased rating under DeLuca.  

The May 2016 VA examination indicated a normal range of motion with no evidence of limitation of range of motion after repetitive use.  The Veteran did not report that any flare-ups impacted the function of the foot.  This evidence weighs against an increased rating under DeLuca, and the only apparent evidence supporting an increased rating is painful motion.  Taken together, the evidence in the May 2016 VA examination weighs against an increased rating under DeLuca.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a rating in excess of 20 percent under Diagnostic Code 5010 or any other Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).


ORDER

The claim of entitlement to a rating in excess of 50 percent for left shoulder supraspinatus rotator cuff tendinitis with subacromial bursitis is dismissed.  

From August 13, 2010, entitlement to a rating in excess of 20 percent for residuals of right foot injury with degenerative changes at the first metatarsal phalangeal joint and history of fracture, fifth metatarsal, is denied.  


REMAND

Regarding the Veteran's claim of entitlement to service connection for residuals of psittacosis, to include pneumonia, a remand is required to obtain addendum opinions and to conduct additional VA examinations.  

In December 2015, the Board remanded the Veteran's psittacosis claim to obtain VA examinations regarding any respiratory disability, cardiovascular disability, gastrointestinal disability, kidney disability, or other disability that resulted from the Veteran's in-service psittacosis pneumonia.  In May 2016, the Veteran completed a VA respiratory examination.  The Veteran was scheduled for cardiovascular, gastrointestinal, kidney, and general examinations, but did not attend.  

In April 2017, the Veteran's counsel filed correspondence stating that the Veteran never received notice of the previously-scheduled examinations.  Counsel provided additional evidence supporting the Veteran's claims and alleged several deficiencies in the previously-issued medical opinions.  

The Veteran has provided good cause for missing his prior examinations.  Therefore, a remand is required to obtain new VA examinations.  

Additionally, the two medical opinions of record regarding the Veteran's psittacosis claim are inadequate.  The September 2016 VA opinion with the requisite "less likely than not c[a]used by or a result of psittacosis" conclusion language contains no rationale, underlying facts, or data.  The January 2017 VA opinion contains reasoning but no conclusion that specifically addresses service connection.  The opinions were also unable to address the April 2017 arguments and evidence.  On remand, a new medical opinion is required that addresses the March 2016 VA examination and the April 2017 arguments and evidence submitted by the Veteran's counsel.  

VA treatment records to February 28, 2017, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from March 2017 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all records of the Veteran's VA treatment from March 2017 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file. 

2.  After obtaining any additional records to the extent possible, arrange for a VA examination by an appropriate medical professional to determine whether the Veteran has any residual disability resulting from his psittacosis pneumonia experienced during service.  A new examination need not be scheduled in connection with question A below unless requested by the examiner who is asked to respond to question A.  Any indicated tests, including chest X-ray, should be performed.  The examiner should also review the claims file, including:

-- The service treatment records, including documentation of the Veteran's psittacosis pneumonia infection in October 1988 and his July 1989 separation examination;

-- The post-service VA treatment records, including documentation of  the treatment and evaluation of the Veteran's chest pain, difficulty swallowing, dyspnea, dysphonia, hoarseness, mitral regurgitation, biatrial enlargement, GERD and documentation of treatment or evaluation of any other symptomatology deemed pertinent;

-- The Veteran's July 2015 hearing testimony endorsing continuity of his respiratory problems since service, including dyspnea and hyperventilation, and additional symptoms of double sneezing, nasal discharge, swallowing malfunction for the past 14 years, voice problems, diarrhea, recent weight loss, chronic fatigue, a spot on the lung shown on chest X-ray, and a recent hospitalization for dehydration, iron deficiency and kidney problems that was ultimately determined to be an episode of mastocytosis; 

--The August 2011 notice of disagreement filed by the Veteran's attorney and asserting that the record clearly reflects respiratory conditions related to the Veteran's psittacosis during service; 

-- The summary of the evidence contained in the Board of Veteran's Appeals recent decision granting the Veteran's petition to reopen his claim for service connection for residuals of psittacosis pneumonia; 

-- The April 2017 letter and evidence submitted by the Veteran's counsel; and

-- Any other information deemed pertinent.  

The examiner should then provide medical opinions in answer to the following questions:

A) Is it at least as likely as not (i.e., a 50% chance or greater) that the Veteran has any current respiratory disability (including any disability manifested by respiratory problems, nasal discharge, sneezing, pertinent chest X-ray findings and/or other symptomatology) that resulted from his psittacosis pneumonia experienced during service? 

B) Is it at least as likely as not (i.e., a 50% chance or greater) that the Veteran has any current cardiovascular disability (including any disability manifested by chest pain, biatrial enlargement mitral regurgitation and/or other cardiovascular symptomatology) that resulted from his psittacosis pneumonia experienced during service?

C) Is it at least as likely as not (i.e., a 50% chance or greater) that the Veteran has any other current disability (gastrointestinal, kidney or other type of disability) that resulted from his psittacosis pneumonia experienced during service?

The examiner should explain the reasoning behind each of the opinions provided.  If necessary, this explanation should reference applicable medical literature concerning the nature and timing of the sequelae that can result from psittacosis pneumonia.   

3.  Then readjudicate the claims.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

 The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


